DETAILED ACTION
Regarding Claims 5-7, 10, 15 and 20.  Cancelled. 

Allowable Subject Matter
Claims 1-4, 8-9, 11-14, 16-19 and 21-26 allowed. Specifically, the independent claims 1, 11 and 16 are allowed over the prior arts. The dependent claims (2-4, 8-9, 21-26), (12-14) and (17-19) are allowed due to their dependencies to said independent claims, respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
          Regarding Claims 1, 11 and 16. The prior arts do not teach or suggest a combination, including receiving, from the AV, second distance and orientation information determined by the AV indicating a relative distance and orientation between the calibration target of the service vehicle and the first sensor of the AV, the second distance and orientation information being determined using a second sensor of the AV, determining a refined distance and orientation information between the calibration target and the first sensor of the AV based on the first distance and orientation information determined by the service vehicle and the second distance and orientation information determined by the AV, based on the refined distance and orientation information, determining whether the calibration target is in a position for calibration relative to the first sensor of the AV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ameen et al., US Pat No. 5,977,906 “Method and apparatus for calibrating azimuth boresight in a radar system.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865